Exhibit Baytex Energy Trust Consolidated Balance Sheets (thousands of Canadian dollars) (unaudited) March 31, 2009 December 31, 2008 ASSETS Current assets Cash $ 687 $ - Accounts receivable 98,292 87,551 Crude oil inventory 1,301 332 Financial instruments (note 13) 61,522 85,678 161,802 173,561 Future tax asset 420 - Petroleum and natural gas properties 1,613,499 1,601,017 Goodwill 37,755 37,755 $ 1,813,476 $ 1,812,333 LIABILITIES Current liabilities Accounts payable and accrued liabilities $ 140,994 $ 164,279 Distributions payable to unitholders 11,817 17,583 Bank loan 272,421 208,482 Future tax liability 18,180 25,358 443,412 415,702 Long-term debt (note 3) 224,004 217,273 Convertible debentures (note 4) 10,219 10,195 Asset retirement obligations (note 5) 50,270 49,351 Deferred obligations 63 74 Future tax liability 177,781 192,411 Financial instruments (note 13) 1,420 - 907,169 885,006 UNITHOLDERS’ EQUITY Unitholders’ capital (note 6) 1,138,974 1,129,909 Conversion feature of debentures (note 4) 498 498 Contributed surplus (note 8) 22,120 21,234 Accumulated other comprehensive income (note 2) 18,751 - Deficit (274,036 ) (224,314 ) 906,307 927,327 $ 1,813,476 $ 1,812,333 Commitments and contingencies (note 14) See accompanying notes to the consolidated financial statements. 1 Baytex Energy Trust Consolidated Statements of Income and Comprehensive Income (thousands of Canadian dollars) (unaudited) Three Months Ended March 31 2009 2008 Revenue Petroleum and natural gas $ 150,943 $ 264,448 Royalties (21,728 ) (44,987 ) Loss on financial instruments (note 13) (2,920 ) (17,719 ) 126,295 201,742 Expenses Operating 39,160 37,744 Transportation and blending 37,842 51,070 General and administrative 8,734 7,151 Unit-based compensation (note 8) 1,688 2,082 Interest (note 11) 8,124 8,720 Foreign exchange loss (note 12) 3,999 7,518 Depletion, depreciation and accretion 55,204 50,458 154,751 164,743 Income (loss) before taxes and non-controlling interest (28,456 ) 36,999 Tax expense (recovery) (note 10) Current expense 2,189 2,514 Future recovery (22,155 ) (2,478 ) (19,966 ) 36 Income (loss) before non-controlling interest (8,490 ) 36,963 Non-controlling interest (note 7) - (1,115 ) Net income (loss) $ (8,490 ) $ 35,848 Other comprehensive income Foreign currency translation adjustment (note 2) 18,751 - Comprehensive income $ 10,261 $ 35,848 Net income (loss) per trust unit(note 9) Basic $ (0.09 ) $ 0.42 Diluted $ (0.09 ) $ 0.41 Weighted average trust units (note 9) Basic 98,066 85,254 Diluted 98,066 90,693 Consolidated Statements of Deficit (thousands of Canadian dollars, except per unit amounts) (unaudited) Three Months Ended March 31 2009 2008 Deficit, beginning of period $ (224,314 ) $ (239,727 ) Net income (loss) (8,490 ) 35,848 Distributions to unitholders (41,232 ) (47,857 ) Deficit, end of period $ (274,036 ) $ (251,736 ) See accompanying notes to the consolidated financial statements. 2 Baytex Energy Trust Consolidated Statements of Cash Flows (thousands of Canadian dollars) (unaudited) Three Months Ended March 31 2009 2008 CASH PROVIDED BY (USED IN): Operating activities Net income (loss) $ (8,490 ) $ 35,848 Items not affecting cash: Unit-based compensation (note 8) 1,688 2,082 Unrealized foreign exchange loss (note 12) 4,622 7,010 Depletion, depreciation and accretion 55,204 50,458 Accretion on debentures and notes (notes 3 & 4) 434 364 Unrealized loss on financial instruments (note 13) 28,069 7,171 Future tax (recovery) (22,155 ) (2,478 ) Non-controlling interest (note 7) - 1,115 59,372 101,570 Change in non-cash working capital (22,854 ) 19,779 Asset retirement expenditures (451 ) (394 ) Decrease in deferred obligations (11 ) (10 ) 36,056 120,945 Financing activities Increase (decrease) in bank loan 63,145 (43,702 ) Payments of distributions (39,438 ) (37,280 ) Issue of trust units, net of issuance costs(note 6) 702 3,791 24,409 (77,191 ) Investing activities Petroleum and natural gas property expenditures (47,664 ) (51,003 ) Disposition of petroleum and natural gas properties 16 (581 ) Change in non-cash working capital (12,087 ) 7,830 (59,735 ) (43,754 ) Impact of foreign exchange on cash balances (note 2) (43 ) - Change in cash 687 - Cash, beginning of period - - Cash, end of period $ 687 $ - See accompanying notes to the consolidated financial statements. 3 Baytex Energy Trust Notes to the Consolidated Financial Statements Three Months ended March 31, 2009 and 2008 (all tabular amounts in thousands, except per unit amounts) (unaudited) 1.BASIS OF PRESENTATION Baytex Energy Trust (the “Trust”) was established on September 2, 2003 under a Plan of Arrangement involving the Trust and Baytex Energy Ltd. (the “Company”).The Trust is an open-ended investment trust created pursuant to a trust indenture.Pursuant to the Plan of Arrangement, the Company became a subsidiary of the Trust. The consolidated financial statements include the accounts of the Trust and its subsidiaries and have been prepared by management in accordance with Canadian generally accepted accounting principles. The interim consolidated financial statements have been prepared following the same accounting policies and methods of computation as the annual consolidated financial statements of the Trust as at December 31, 2008, except as noted below.The interim consolidated financial statements contain disclosures, which are supplemental to the Trust’s annual consolidated financial statements.Certain disclosures, which are normally required to be included in the notes to the annual consolidated financial statements, have been condensed or omitted.The interim consolidated financial statements should be read in conjunction with the Trust’s annual consolidated financial statements and notes thereto for the year ended December 31, 2008. 2.CHANGES IN ACCOUNTING POLICIES Effective January 1, 2009, the Trust adopted the following new accounting standards that were issued by the Canadian Institute of Chartered Accountants (“CICA”): Section 3064 “Goodwill and Intangible Assets” and EIC-173 “Credit Risk and the Fair Value of Financial Assets and Financial Liabilities”. These standards were adopted prospectively. Goodwill and Intangible Assets Section 3064 establishes standards for the recognition, measurement, presentation and disclosure of goodwill and intangible assets subsequent to its initial recognition. Standards concerning goodwill are unchanged from the standards included in the previous Section 3062. Credit risk and the fair value of financial assets and liabilities EIC-173 provides guidance on how to take into account credit the credit risk of an entity and counterparty when determining the fair value of financial assets and financial liabilities, including derivative instruments.The adoption of the EIC had no impact on the consolidated financial statements of the Trust. Change in currency translation The
